Section 31 of the Civil Service Law (Cons. Laws, ch. 7) is not violative of the preferences allowed by section 6 of article V of the Constitution and section 21 of the Civil Service Law. While the point was not directly presented in Matter of Clancy v.Halleran (263 N.Y. 258), we agree with the courts below that the reasoning of the opinion in that case leads to the conclusion that section 31 of the Civil Service Law does not defeat any preference granted by section 21 in accordance with section 6 of article V of the Constitution.
The order should be affirmed, without costs.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, CROUCH and LOUGHRAN, JJ., concur; FINCH, J., not sitting.
Order affirmed.